                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:19-cr-86

 STEPHEN LAMAR SPENCER,

                Defendant.

                                            ORDER

       A jury trial in the above captioned case having been conducted on February 11, 2020, and

there being certain items entered into evidence during the course of said trial,

       IT IS HEREBY ORDERED that upon return of a jury verdict the evidence listed on the

attached receipt was returned to Counsel for the Government on February 11, 2020, for

safekeeping and for production in the Court of Appeals, if necessary.

       SO ORDERED, this 12th day of February, 2020.




                                       R. STAN BAKER
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
